IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 



NO. AP-76,641


EX PARTE BRIAN CARL VEAZIE, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 99696 IN THE 252nd DISTRICT COURT

FROM JEFFERSON COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
assault and sentenced to seventy-five years' imprisonment.  The Ninth Court of Appeals affirmed
his conviction. Veazie v. State, No. 09-09-00418-CR (Tex. Crim. App.-Beaumont, delivered April
28, 2010, no pet.).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed.  We remanded this
application to the trial court for findings of fact and conclusions of law.
	The trial court has obtained affidavits from Texas Department of Criminal Justice mail-room
officials.  Based on these affidavits, the trial court has entered findings of fact and conclusions of law
that appellate counsel failed to timely notify Applicant that his conviction had been affirmed.  The
trial court recommends that relief be granted.  Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App.
1997).  We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the Ninth Court of Appeals in Cause No. 09-09-00418-CR that affirmed his conviction in Case No. 99696 from the 252nd Judicial District Court of
Jefferson County.  Applicant shall file his petition for discretionary review with this Court within
30 days of the date on which this Court's mandate issues.

Delivered: September 21, 2011
Do not publish